Exhibit 10.55
ADOPTION OF MASTER AGENCY AGREEMENT
     This Adoption of Master Agency Agreement (“Adoption”) is effective as of
November 1, 2008, between American Physicians Assurance Corporation (“Company”)
and SCW Agency Group, Inc. (“Agency”).
RECITALS
     Whereas, the Company and Agency are parties to a Master Agency Agreement
effective as of January 1, 2004 (“Agreement”); and
     Whereas, the Company and Agency desire to expand the coverage of the Master
Agency Agreement to include the State of Ohio as a Designated Market as defined
in Section I.H. of the Master Agency Agreement; and
     Whereas, the Master Agency Agreement provides that it shall apply to any
market subsequently added to the Agreement by execution of an Adoption
Agreement, pursuant to Section IV.D. of the Master Agency Agreement.
ADOPTION
     Now therefore, in consideration of the mutual covenants and agreements
below, the Company and Agency hereby agree as follows:
     1. The term “Designated Market,” as defined in Section I.H of the Master
Agency Agreement and as used throughout that Agreement, shall include the State
of Ohio. The State of Ohio shall not be an “Exclusive Market” as defined in
Section I.K. of the Master Agency Agreement.
     2. The parties hereby adopt all provisions of the Master Agency Agreement
applicable to a Designated Market to the State of Ohio.
     3. For purposes of Exhibit A to the Master Agency Agreement, the following
Commission Rate shall apply as of the Effective Date of this Agreement:

          Commission Rates Designated Market   (percentage of gross written
premium)
Ohio
  New Business: ***%
 
  Renewal Business: ***%
 
  Tail Business: ***%

 

***   Information redacted pursuant to a request for confidential treatment and
has been filed separately.

1 of 2



--------------------------------------------------------------------------------



 



Exhibit 10.55
     Company and Agency have executed this Adoption Agreement by their duly
authorized representatives.

                              COMPANY:       AGENCY:             AMERICAN
PHYSICIANS       SCW AGENCY GROUP, INC. ASSURANCE CORPORATION                  
     
 
                           
By:
Its:
  /s/ R. Kevin Clinton
 
President & CEO       By:
Its:   /s/ Kristina M. Manoogian
 
 President            
 
                           
Dated:
10/14/2008       Dated:  10/16/2008            

2 of 2